DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record.
This is a Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (GB 2 373 100) in view of Eguchi (US 5,359,337).

	In regards to claim 1, Peter teaches an electronic device, comprising: a radome (2) including an insulating member (12) of expanded polystyrene (EPS) (page 6, lines 21-22) and having at least one recess (82, figure 1) ; a bottom cover, connected to the radome; and a printed circuit board (film (10)), disposed between the radome (2)  and the bottom cover (4).  

Peter does not teach the bottom cover has at least one receiving cavity for receiving the printing circuit board.

Eguchi teaches the bottom cover (see the figure below) has at least one receiving cavity (122) for receiving the printing circuit board (144 including circuit (174)).

    PNG
    media_image1.png
    473
    527
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the randome of Peter the bottom cover has at least one receiving cavity for receiving the printing circuit board as taught by Eguchi for maintenance and inspection (column 9 line 45).

In regards to claim 2, Peter teaches the electronic device of claim 1, wherein the radome (2) further includes at least one fastening member (26, 28, 29) embedded in the insulating member (12).  

In regards to claim 3, Peter teaches the electronic device of claim 2, wherein the radome (2) further includes a top shell (14) covering the insulating member (12).  

In regards to claim 5, Peter teaches the electronic device of claim 2, wherein the fastening member (26, 28, 29)  is rib- shaped (figure 3). 
 
In regards to claim 6, Peter teaches the electronic device of claim 2, wherein the fastening member (26, 28, 29) includes two inserting sections  and a connecting section, and the two inserting sections are connected to two ends of the connecting section (see figure 1, (29 inserts into 26)).  

In regards to claim 9, Peter teaches the electronic device of claim 3, wherein the top shell (14) and the fastening member (29) are integrally formed in one piece (figure 1).  

In regards to claim 10, Peter teaches the electronic device of claim 3, wherein the top shell (14), the insulating member (12) and the fastening member (29) are integrally form in one piece (figure 3).  

In regards to claim 11, Peter teaches the electronic device of claim 3, wherein the top shell (14) is capable of being formed by vacuum molding since it is made of a polymer (page 5, lines 2-4).  

In regards to claim 13, Peter teaches the electronic device of claim 3.
Peter does not teach the top shell has a convex surface.
Eguchi teaches the top shell (112) has a convex surface (figure 4).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the top shell of Peter a convex surface as taught by Eguchi making the shell compact (column 5, line 26).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (GB 2 373 100) in view of Eguchi (US 5,359,337) as detailed in claim rejection 1 (hereinafter referred to as modified Peter), in further view of Peter2 (GB 2 296 385).

In regards to claim 4, modified Peter teaches the electronic device of claim 3.

Modified Peter does not teach wherein the top shell comprises polycarbonate.  

Peter2 teaches the top shell comprises polycarbonate (page 5, lines 4-5).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the top shell of modified Peter a polycarbonate material as taught by Peter2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Polycarbonate is an amorphous plastic and is well known in the art to be used as a randome cover.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (GB 2 373 100).
In regards to claim 12, Peter teaches the electronic device of claim 1.

Peter does not teach the radome is substantially square.  

Peter does teach the radome is not limited to just one shape, polygonal configurations are also possible (page 5, line 1).  

It would have been an obvious matter of design choice to have made the randome of Peter a square shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 6, a combination of limitations that each of the two inserting sections has a disk part, a cylinder part and four rectangular parts, wherein the disk part is connected to the corresponding end of the connecting section, the cylinder part is disposed on the disk part and at a center of the disk part, and the four rectangular parts are angularly disposed on the disk part and surround the cylinder part. None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment to the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848